DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2020 has been entered.
Claim Status
Claims 86-100, 107-119, and 123-131 are pending. 
Claims 1-85, 101-106, and 120-122 were previously cancelled.
Claims 86-100, 107-119, and 123-131 have been examined.
Claims 86-100, 107-119, and 123-131 are rejected.

Priority
	Priority to 371 PCT/US07/01950 filed on 01/25/2007 which claims priority to applications 60/850891 filed on 10/11/2006, 60/764834 filed on 02/03/2006, and 60/762595 filed on 01/27/2006 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 

This rejection is reiterated from the previous Office Action.
Claim 86-100, 107-119, and 123-131 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hall et al. (US Patent Application Publication 2005/0244517 A1, Published 11/03/2005) in view of Petrus (US Patent 6596708 B1, Published 07/22/2003).
The claims are directed to a composition comprising an effective amount of a zinc salt such as zinc acetate, zinc chloride, zinc gluconate, zinc lactate, zinc picolinate, zinc tartrate, and mixtures thereof, a proton pump inhibitor such as esomeprazole, lansoprazole, omeprazole, pantoprazole, rabeprazol, and mixtures thereof, and a pharmaceutically effective carrier. 
Hall et al. teach a pharmaceutical composition comprising a therapeutically effective amount of at least one acid labile proton pump inhibitor such as esomeprazole, lansoprazole, omeprazole, pantoprazole, or rabeprazol, at least one buffering agent in an amount sufficient amount to increase gastric fluid pH to a pH that prevents acid degradation of at least some of the proton pump inhibitor in the gastric fluid, and a therapeutically effective amount of at least one sleep aid (prior art claims 1 and 3). The composition is used to treat a gastric acid related disorder including gastric ulcer disease (paragraph 0031).
Hall et al. lacks a teaching wherein the composition comprises a zinc compound.
Petrus teach a zinc compound such as zinc acetate, zinc chloride, zinc gluconate, zinc lactate, zinc picolinate, or zinc tartrate  in an amount of 10 to 60mg per day is incorporated into a composition in order to prevent gastric ulceration (column 8, lines 1-20).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add a zinc salt as taught by Petrus to the composition of Hall et al. and have a 
Response to Applicant’s Arguments
	Applicant argues that the combination of the PPI taught by Hall et al. and the zinc salt taught by Petrus are contraindicated, i.e. taught away from, since zinc salts where known in the art to decrease the pH in the stomach and that PPI's are known to be acid labile. Therefore, Applicant argues combining the two would be deleterious to the function of the PPI taught by Hall. Applicant’s argument has been fully considered but found not to be persuasive. Hall et al. recognizes that PPI's are acid labile. Hall et al. provides guidance as to how to protect such an acid labile compound. Hall et al. teach adding a buffering agent in an amount sufficient to increase the acid pH of the gastric fluid to prevent the degradation of the PPI. Therefore, one of ordinary skill in the art having the knowledge of Hall and the knowledge at the time of the instant invention with regard to zinc salts decreasing the pH of gastric acid fluid, but wanting to provide a composition that includes both a PPI and a zinc salt to treat gastric ulcers, would have the knowledge and guidance to adjust the amount of buffering agent such that the pH decreasing effect of zinc salt would be counteracted. Nothing in the prior art suggests that the pH decreasing properties of zinc salt is the reason for the effectiveness of zinc salt in treating gastric ulcers. Therefore, one would not be taught away from including a zinc salt in a method where the gastric pH is not decreased.  Therefore, there is no teaching away from the combination of a composition comprising an acid labile PPI with a zinc salt.

Applicant finally argues the reason they combined a PPI and a zinc salt is that they unexpectedly found that zinc salt administered orally does not decrease pH but in fact increases the pH of gastric juices, which was not appreciated at the time of the instant invention. Applicant’s argument has been fully considered but found not to be persuasive. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
For the foregoing reasons the rejection is maintained.
Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617